Title: To Alexander Hamilton from Ebenezer Stevens, 19 September 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Sir
            New York Sept. 19. 1799
          
          Agreeable to your request I have the honor of enclosing to you an estimate of Military Stores requisite for a Six months siege Calculating two hundred rounds for each howitzer & three hundred for each Cannon, Which is as Small as possible for So lengthy a time—
          I have diverted two eight In. Howitzers from Albany by this days mail—
          I am with Consideration Sir Your Mo. Ob. Servt. 
          
            Ebenr Stevens.
          
          Maj. Gen. Hamilton.
        